865 F.2d 1329
49 Fair Empl.Prac.Cas.  368, 275 U.S.App.D.C. 230
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ETHNIC EMPLOYEES of the LIBRARY OF CONGRESS, et al., Appellants,v.Daniel J. BOORSTIN, Librarian of Congress.
Nos. 87-5122, 87-5123.
United States Court of Appeals, District of Columbia Circuit.
Jan. 25, 1989.

Before MIKVA and RUTH B. GINSBURG, Circuit Judges, and THOMAS F. HOGAN,* District Judge.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments by counsel.  After full review of the district court's findings of fact and conclusions of law in light of the record, the court is satisfied that no reversible error occurred and that disposition by order is appropriate.  See D.C.Cir.R. 14(c).  Substantially for the reasons indicated in the district court's January 16, 1987 Memorandum Opinion, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 292(a)